Bridges, J.
(concurring.) — I concur in the result reached in the foregoing opinion and in most of the reasoning, but am not sure I can agree to all that is there said. It is my view that the city may condemn as to the various tracts of land for the following reasons : As to the school section, because the state holds title to it in a proprietary capacity and it is not devoted to any public use; as to the eyeing station, because, while at one time it was devoted to a public use, that use has been abandoned and the land is now held by the state in a proprietary capacity; as to the fish *455hatchery, because, while it is being devoted to a public use, the testimony shows that such use will not only not be interfered with but will be assisted by the proposed taking. I seriously doubt whether the case of Roberts v. Seattle, 63 Wash. 573, 116 Pac. 25, is controlling of or pertinent to this question.